Filed 7/24/15 In re Alejandra T. CA2/4
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                 DIVISION FOUR


In re ALEJANDRA T., a Person Coming                                  B259180
Under the Juvenile Court Law.
                                                                     (Los Angeles County
                                                                     Super. Ct. No. CK80340)


LOS ANGELES COUNTY
DEPARTMENT OF CHILDREN AND
FAMILY SERVICES,

         Plaintiff and Respondent,

         v.

DAMIEN T.,

         Defendant and Appellant.

         APPEAL from an order of the Superior Court of Los Angeles County, Marguerite
Downing, Judge. Affirmed.
         Jamie A. Moran, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Mark J. Saladino, County Counsel, Dawyn R. Harrison, Assistant County Counsel,
Navid Nakhjavani, Deputy County Counsel, for Plaintiff and Respondent.


                                    ______________________________
       Appellant Damien T. (father) appeals from an order terminating parental rights
with respect to his daughter Alejandra T. under Welfare and Institutions Code section
       1
366.26. Specifically, father challenges the juvenile court’s adoptability finding.
Because there is substantial evidence to support the juvenile court’s finding, we affirm
the order.


                    FACTUAL AND PROCEDURAL SUMMARY
                                                                     2
       In June 2012, Claudia O. (mother) gave birth to Alejandra T., who was born
approximately seven weeks premature and weighed only four pounds. Alejandra was
placed in the neonatal intensive care unit. The hospital contacted the Department of
Children and Family Services (DCFS) based upon mother’s prior DCFS history and her
history with drug usage. When Alejandra was six days old, mother left her at the hospital
without making plans for her care or supervision, and did not inform the hospital or
DCFS of her whereabouts.
       DCFS filed a section 300 petition based upon mother and father’s history of
domestic violence (counts a-1 and b-2), mother and father’s history of illicit drug use
(counts b-1 and b-3), and mother’s abandonment of Alejandra at the hospital six days
after the child’s birth (counts b-4 and g-1). In September 2012, the juvenile court found
that Alejandra was a person described by section 300, subdivisions (a) and (b), and
detained her from mother and father. The court sustained the section 300 petition,
declared Alejandra a dependent of the court, and ordered family reunification services.
       Mother made no contact with DCFS between December 2012 and February 2013.
During this time, a social worker received a medical report which indicated that mother
was 25 weeks pregnant and her urine had tested positive for methamphetamine and
marijuana. After numerous attempts to reach mother through family members, DCFS
received a voice message from her in February 2013. The message did not indicate a

1
       Subsequent statutory references are to the Welfare and Institutions Code.
2
       Mother is not a party to this appeal.
                                               2
return phone number. In the same month, father was arrested and incarcerated at the
men’s central jail in Los Angeles. As a result, he was not able to participate in domestic
violence prevention or drug treatment services. At the section 366.21, subdivision (e)
hearing held in September 2013, the court terminated reunification services as to father
and mother.
       In November 2013, Alejandra underwent a medical exam. The doctor reported a
“[n]ormal physical exam,” “[n]ormal growth and development,” and “[n]o behavioral
concerns.” In February 2014, Alejandra’s foster mother expressed concern about
Alejandra’s speech after observing that she did not “clearly speak words” and had not
“developed an age appropriate vocabulary.” A month later, DCFS reported that
Alejandra “appear[ed] to be meeting developmental milestones in an age appropriate
manner,” and “developed appropriate bonding with her foster mother and interpersonal
relationships with the other children in the home.”
       In April 2014, the court ordered that Alejandra be assessed by the Regional Center
“to address concerns about her speech development.” Later that month, Alejandra and
her younger half-brother, David R., were matched with prospective adoptive parents, Mr.
and Mrs. S. After several visits with Mr. and Mrs. S., Alejandra and David began
residing with them. The adoptive parents reported that the children were doing well with
“no reported issues or concerns.” DCFS reported that “David and Alejandra appear very
happy in the presence of Mr. and Mrs. S. They smile when spoken to and seek them out
for attention and comfort.” Regarding Alejandra’s speech development, DCFS noted,
“She is beginning to verbalize more words and is able to communicate her basic needs.”
It also reported that the prospective adoptive parents “fully understand the commitment
that adoption entails and state they are eager to move forward with the adoption process.”
       The Regional Center completed an intake assessment of Alejandra in August
2014, and approved her for a speech and language evaluation. In September 2014, DCFS
reported that Alejandra qualified for Regional Center services, but required authorization
to receive those services from the guardians holding education rights. It was
recommended that Mr. and Mrs. S. be granted authority to make such decisions. The

                                             3
record includes no subsequent information about the results of the speech and language
evaluation, whether Mr. and Mrs. S. became holders of Alejandra’s education rights, or
whether Alejandra began receiving services from the Regional Center.
        At the September 15, 2014 section 366.26 hearing, the court terminated mother
and father’s parental rights over Alejandra. It also found by clear and convincing
evidence that Alejandra would likely be adopted within a reasonable time. There was no
objection to the court’s adoptability finding.
        This timely appeal followed.


                                       DISCUSSION
                                                 I
        Section 366.26, subdivision (c)(1) provides in part, “If the court determines, based
on the assessment provided as ordered under subdivision (i) of Section 366.21,
subdivision (b) of Section 366.22, or subdivision (b) of Section 366.25, and any other
relevant evidence, by a clear and convincing standard, that it is likely the child will be
adopted, the court shall terminate parental rights and order the child placed for adoption.”
The juvenile court’s adoptability finding under that provision “focuses on the minor, e.g.,
whether the minor’s age, physical condition, and emotional state make it difficult to find
a person willing to adopt the minor. [Citations.]” (In re Sarah M. (1994) 22 Cal. App. 4th
1642, 1649.)
        “On appeal, we review the evidence in the light most favorable to the [juvenile]
court’s order, drawing every reasonable inference and resolving all conflicts in support of
the judgment. [Citation.] An appellate court does not reweigh the evidence. [Citation.]
Rather, we must determine whether there is substantial evidence from which a reasonable
trier of fact could by clear and convincing evidence find a factual basis for the finding as
to the child’s adoptability. [Citation.]” (In re Marina S. (2005) 132 Cal. App. 4th 158,
165.)
        Father challenges only the adoptability finding, arguing that the results of
Alejandra’s intake assessment and speech and language evaluation should have been

                                                 4
considered in the juvenile court’s finding. The record does not indicate that these results
were presented to the juvenile court, nor does it indicate whether the prospective adoptive
parents became educational rights holders over Alejandra in order to approve Regional
Center services. Father, relying on In re Valerie W. (2008) 162 Cal. App. 4th 1 (Valerie
W.), contends the juvenile court could not make its adoptability finding without
considering the results of the intake assessment and speech and language evaluation.
Valerie W. involved two children, Valerie and Gregory, and their potential adoption by a
woman and her adult daughter. (Id. at p. 5.) Gregory, though reported to be healthy,
suffered from asthma and had suffered a seizure the year before. (Id. at pp. 5-6.) A
neurologist recommended that he undergo a neurological examination to rule out seizure
disorders. (Id. at p. 6.) DCFS reported that Gregory recently had an
electroencephalogram (EEG) and was scheduled to undergo a genetic test in the near
future. (Ibid.) DCFS also indicated that Gregory had anemia and “additional testing was
required to determine its cause.” (Ibid.) DCFS did not follow up with results of
Gregory’s EEG results or any other medical information. (Ibid.) The juvenile court
found that Gregory would be adopted by the potential adoptive parent, and terminated
parental rights. (Ibid.) The finding was reversed on appeal partly because the juvenile
                                                                        3
court’s adoptability finding was not supported by substantial evidence; “[t]he court and
the parties were not informed of Gregory’s diagnosis or possible diagnoses, prognosis or
any needs for treatment or special care.” (Id. at p. 15.) Without this information, “the
court was foreclosed from assessing whether each prospective adoptive parent had ‘the
capability to meet [Gregory’s] needs, and the understanding of the legal and financial
rights and responsibilities of adoption.’ [Citation.]” (Ibid.)


3
       The court also based its reversal on the fact that there was “conflicting and unclear
information regarding the identity of the prospective adoptive parents.” (Valerie W.,
supra, 162 Cal.App.4th at p. 13.) DCFS was aware that both Vera, the applicant, and
Juana, her adult daughter, intended to apply to jointly adopt the children. (Ibid.)
However, DCFS had only assessed Vera’s eligibility for adoption and it was unclear
whether Vera would be willing to go forward with the adoption if Juana had been found
ineligible to adopt. (Id. at pp. 14-15.)
                                              5
       Father concedes that Alejandra is not “burdened by the same developmental
difficulties as the child from the Valerie W. case.” Indeed, there is no indication that the
developmental issues noted in February 2014 by Alejandra’s former foster mother were
so severe as to undermine the finding of adoptability. The child in Valerie W. was
undergoing tests to rule out a neurological disorder and a host of other medical issues; in
contrast, Alejandra was simply referred for a speech and language evaluation. This fact
alone does not indicate presence of “significant unaddressed concerns.”
       Additionally, there is substantial evidence in the record that Alejandra was likely
to be adopted within a reasonable amount of time. Despite her prior foster mother’s
concern regarding her stunted vocabulary, the record shows that Alejandra began making
progress with her speech development after she was placed with her prospective adoptive
parents. By July 2014, she was “verbalizing more words, such as ‘momma[,]’ ‘daddy[,]’
‘thanks[,] and sorry’” and was able to “communicate her basic needs.” DCFS’s status
review report from September 2014 stated Alejandra was demonstrating “normal
behaviors for her age.” Most importantly, the prospective foster parents, who had been
caring for Alejandra since June 2014 and were likely aware of her developmental issues
(if any), were eager to start the adoption process. This weighs heavily in favor of a
finding that Alejandra was likely to be adopted by Mr. and Mrs. S. or another family. (In
re A.A. (2008) 167 Cal. App. 4th 1292, 1312 [“[A] prospective adoptive parent’s
willingness to adopt generally indicates the child is likely to be adopted within a
reasonable time either by the prospective adoptive parent or by some other family”]; see
also In re Michael G. (2012) 203 Cal. App. 4th 580, 592.) We conclude there is
substantial evidence to support the juvenile court’s adoptability finding.




                                              6
                            DISPOSITION
     We affirm the order.


     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.




                                           EPSTEIN, P. J.


We concur:




MANELLA, J.




COLLINS, J.




                                 7